ON MOTION FOR REHEARING

PER CURIAM.
We grant rehearing and withdraw the opinion issued on July 5, 2000 and substitute the following:
We sua sponte consolidate case numbers 4D99-2003 and 4D99-2004. In case number 4D99-2004, we affirm appellant’s convictions and sentences for burglary of a structure and second degree grand theft.
In case number 4D99-2003, we accept the state’s concession that the trial court erred in denying appellant’s motion for judgment of acquittal on his conviction for trafficking in hydrocodone and hold that the trial court should have entered a judgment of conviction for possession on this count. We also hold that the trial court should have entered a judgment of convic*555tion for possession on the charge of trafficking in hydromorphone. See Hayes v. State, 750 So.2d 1 (Fla.1999); Travis v. State, 754 So.2d 59 (Fla. 5th DCA 2000). We certify conflict with Eagle v. State, 25 Fla. L. Weekly D1638, — So.2d --, 2000 WL 898070 (Fla. 2d DCA July 7, 2000).
Accordingly, we reverse appellant’s convictions and sentences for trafficking in hydrocodone and hydromorphone and remand with instructions for the trial court to enter a judgment of conviction for possession on each count and for resentencing on these convictions.
AFFIRMED in part, REVERSED in part, and REMANDED.
DELL, SHAHOOD, and TAYLOR, JJ., concur.